DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 48 and 50-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36, 38-40, 43-47 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5843333 A (Hakemi; Hussan Ali) in view of Buyuktanir et al., "Flexible Bistable Smectic--A Polymer Dispersed Liquid Crystal Display," Japanese Journal of Applied Physics, vol. 45, No. 5A, 2006, pp. 4146-4151, and US 6323929 B1 (Hirakata; Yoshiharu)
Per claim 36, Hakemi discloses a bistable liquid crystal film, comprising: a. at least one first transparent flexible film [composites are sandwiched between conducting plastic films or a layer of film, where support layers are transparent; column 8, lines 25-28; column 49, lines 9-12] coated with conductive material and at least one second transparent flexible conductive film [two plastic sheet electrodes made conductive by means of a tin oxide coating; column 49, lines 20-21]; b. at least one layer of liquid crystal dispersions [microdispersion of liquid crystal composite-forming material; column 49, lines 22-23] located between said flexible transparent conductive film and at least one second transparent flexible conductive film [ITO layer], said liquid crystal dispersions comprising metal-organic mesogens and characterized by at least two modes (i) scattering mode-A [organometallic liquid crystals, in a continuous phase polymeric matrix, will either scatter or transmit incident light; column 49, lines 39-43]; and (ii) transparent mode-B [organometallic liquid crystals, in a continuous phase polymeric matrix, will either scatter or transmit incident light; column 49, lines 39-43; composites are sandwiched between conducting plastic films or a layer of film, where support layers are transparent; column 8, lines 25-28; column 49, lines 9-12]; [liquid crystal discontinuous phase comprises a organimetallic mesogen; column 6, lines 22-25; column 12, lines 14-56; claim 1].  
Hakemi lacks the at least one layer of liquid crystal dispersions comprises a Polymer Network liquid crystal (PNLC) composition; said PNLC composition comprises a smectic A liquid crystal composition switching from one mode to the other is achieved upon application of a voltage pulse, and no further application of voltage is required in order to maintain said layer of liquid crystal dispersions in either said two modes and   However, Buyuktanir teaches bistable smectic-A PNLC with bistable modes including transparent and focal conic dispersion.  See page 4146, first full paragraph in right column.   Reduced operating power consumption and improved contrast would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Buyuktanir with Hakemi. 
Hakemi in view of Buyuktanir teach the bistable liquid crystal film of claim 1, wherein said liquid crystal dispersion is a smectic A composition [short list of metallo organic mesogens phases include smectic phase, where smectic liquid crystal phase includes smectic A liquid crystal phase; column 7, lines 30-31; column 34, lines 35-36, 47-49], a nematic composition [short list of metallo organic mesogens phases include nematic phase; column 7, lines 30-31; column 33, lines 28-29, 61-63], and a cholesteric composition [metallo organic mesogens suitable for use in the polymer dispersed liquid crystal composite of the present invention are cholesteric; column 27, lines 4-6 and see Buyuktanir’s page 4146, first full paragraph in right column.]
Hakemi in view of Buyuktanir lacks an explicit teaching that spacers are not present.  However, Harikata teaches at column 1:33-38, that spacers cause shadows.  Harikata further teaches not using spacers to reduce the shadow noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Hakemi with Buyuktanir and Hakemi. 
Per claim 38, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein said bistable liquid crystal film [liquid crystal-polymer composite having optical memory, and metallo organic mesogens having cholesteric forms and nematic form; column 7, lines 31-35; column 49, lines 64-66] is periodically subjected to an electrical impulse/frequency from the source to maintain the transparency or opacity of the film [composites of this invention are electrically, magnetically or electromagnetically addressable so that in a device, it may be reversibly switched between a light scattering mode (opacity) and a light transmissive mode (transparency); column 8, lines 11-16 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 39, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein switch from said mode-A to said mode-B is achieved upon application of a high frequency voltage pulse [in the absence of an applied field (no voltage pulse), the light being scattered and the device appears opaque, and application of an electric field (high frequency voltage) the incident light is transmitted so that the device appears transparent; column 49, lines 46-56 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 40, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein switch from said mode-B to said mode-A is achieved upon application of a low frequency voltage pulse [in the absence of an applied field (no voltage pulse), the light being scattered and the device appears opaque, and application of an electric field (high frequency voltage) the incident light is transmitted so that the device appears transparent, where liquid crystal devices may not have memory, and once the field is removed (zero voltage pulse), the clear areas switch back to opaque; column 49, lines 46-62 see Buyuktanir’s page 4146, first full paragraph in right column.].
Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein said liquid crystal is characterized by a liquid crystal dispersion morphology in microdroplets [organometallic liquid crystals in the shape of microdroplets, in a continuous phase polymeric matrix; column 49, lines 39-41 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 43, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein said liquid crystal film could be made by phase separation methods [see column 53, line 47 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 44, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 36, said film is a flexible electrooptical liquid crystal film [inherent to the structure of claim 1 since the supporting elements are flexible and see Buyuktanir’s page 4146, first full paragraph in right column.].
As per claim 45, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein one flexible transparent conductive support contains a pattern or signage [airport signs, advertising billboards, and other displays; column 6, lines 6-20 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 46, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein said liquid crystal film is characterized by the possibility of containing dichroic organic and metal-organic dye [see column 51, lines 5-6 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 47, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 1, wherein said film further comprises a controller [controlling for applying a variety of pulses ranging for DC pulses to high frequency gated sign waves (with a controller); column 5, lines 41-45; column 53, lines 21-26] and configured to be connected to at least one device selected from the group consisting of smart home systems, wireless devices, and personal computers [intended use and inherent to any display device and see Buyuktanir’s page 4146, first full paragraph in right column.].

Per claim 56, Hakemi in view of Buyuktanir et al. teaches the bistable liquid crystal film of claim 36, wherein said bistable liquid crystal film is characterized as being retrofitted onto an already existing surface [this is a product by process limitations that does not material alter the produce and thus anticipates the resulting product].  
Per claim 57, Hakemi in view of Buyuktanir et al. the bistable liquid crystal film of claim 36, wherein said liquid crystal film comprises a eutectic mixture selected from the group consisting of: eutectic mixtures of organometallic liquid crystals; eutectic mixtures of organometallic liquid crystals and their ligands; and, eutectic mixtures of organometallic mesogens and conventional liquid crystals [an eutectic mixture is defined as a mixture of two or more components which usually do not interact to form a new chemical compound but, which at certain ratios, inhibit the crystallization process of one another resulting in a system having a lower melting point than either of the components which is inherent to the organometallic liquid crystals mixture used by Hakemi]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicants’ arguments filed 2/24/21 have been fully considered but they are not persuasive.  Regarding Applicants’ argument with respect to the spaces not being present in the cell.  See the new combination above. 
Regarding Applicants’ that Hakemi teach away from a combination with Buyuktanir, the argument is not persuasive.  Specifically Applicants argue that “Hakemi clearly teaches a film that requires that a voltage be maintained across the film in order to maintain a transparent state; upon removal of the electric field, the film returns to the scattering state. That is, in contrast to the examiner's allegation, Hakemi does not disclose a bistable liquid crystal film, but rather discloses a film that is explicitly described as not bistable as the term is used in the instant application.”  However, Hakemi does not preclude using Buyuktanir merely because Hakemi is not bistable.  Nothing in Hakemi states that the cell cannot be bistable.  A statement by Hakemi merely explaining that removal of a voltage changes the state of the liquid crystal does not in itself mean it cannot be combined with Buyuktanir to form a bistable cell. Accordingly, Applicants’ argument is not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871